Citation Nr: 0022184	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for a dental 
disorder, claimed to have resulted from medication prescribed 
by a VA medical facility.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1964 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied benefits under 38 U.S.C.A. 
§ 1151 for a dental disorder, claimed to have resulted from 
medication prescribed by a VA medical facility.  


FINDINGS OF FACT

1.  The veteran has not presented any medical evidence to 
show that he has a dental disorder.  

2.  The veteran has not presented any medical evidence in 
support of his claim that any claimed dental disorder 
resulted from the medication prescribed by a VA medical 
facility.  

3.  The claim for benefits under the provisions of 
38 U.S.C.A. § 1151 is not plausible under the law, as there 
is no medical evidence that the veteran has a dental disorder 
as a result of VA hospitalization, or VA medical or surgical 
treatment, including any prescribed medication.  


CONCLUSION OF LAW

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a dental disorder, claimed to have resulted from 
medication prescribed by a VA medical facility, is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 indicates that he served on active 
duty from May 1964 to May 1966.  He has not established 
service connection for any disabilities.  

A discharge summary from the Providence, Rhode Island, VA 
Medical Center (VAMC) indicates that the veteran was 
hospitalized at that facility from March 24, 1996, to May 3, 
1996.  He was admitted for evaluation of a possible re-
thrombosis of a left fem-fem bypass graft, despite Coumadin 
therapy.  He complained of left foot coldness, with bluish 
discoloration of the plantar surface and the left great toe.  
It was noted that he had a history of deep vein thrombosis, 
with a complicated course.  His current medications were 
Aminophylline, Coumadin, Metamucil and Phenytoin.  The 
diagnosis was left lower extremity ischemia secondary to a 
clotted graft.  Several procedures were performed, including 
a left above-the-knee amputation.  He was discharged with the 
following medications:  Atrovent; Elavil; Dilantin; Colace; 
Atenolol; Cimetidine; Metamucil; Albuterol; Coumadin; 
Temazepam; and Tylenol #3.  

A discharge summary from the Providence VAMC indicates that 
the veteran was hospitalized at that facility from May 9-22, 
1996.  He was admitted for treatment of an infected left 
groin wound with cellulitis.  It was noted that he had a 
history of coagulation disorders, and it was decided that the 
wound should be treated with long-term IV antibiotics to 
resolve the infection.  The cellulitis gradually resolved, 
and a Hickman catheter was placed for home Vancomycin 
therapy.  He was also treated with Morphine for pain 
management, which was gradually switched over to Percocet.  
He was discharged with the following medications:  Albuterol; 
Atrovent; Amitriptyline; Dilantin; Colace; Atenolol; Tagamet; 
Temazepam; and Tylenol #3.  

VA outpatient records pertaining to the veteran, dated from 
May 1996, to February 1998, document treatment for various 
disabilities, including a seizure disorder, and maintenance 
care for the left above-the-knee amputation.  No treatment 
for a dental condition was shown.  

In a statement received by the RO on November 17, 1997, the 
veteran asserted his claim for benefits for a dental disorder 
due to medication prescribed by the Providence VAMC.  

In a June 1998 letter, the RO informed the veteran that his 
claim had been denied, and advised him that he needed to 
submit evidence that tended to show that he had a dental 
disorder.  

In a letter accompanying the veteran's June 1998 Notice of 
Disagreement (NOD), the veteran's representative asserted 
that additional medical evidence would be submitted in 
support of the claim.  No further evidence was received.  

II.  Analysis

The statutory criteria applicable to this category of claims 
have undergone significant revision, which bears some 
explanatory discussion in this case.  With regard to claims 
filed before October 1, 1997, the governing statutory 
language is contained at 38 U.S.C.A. § 1151 (West 1991), 
which provides that, if a veteran suffers an injury or an 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations, issued in July 1999.  However, as explained 
below, they have been superseded, in one important respect, 
by congressional action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1999); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.  

The veteran filed his claim for benefits in November 1997.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim must be decided under the 
current, post-October 1, 1997, version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.  

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 1999).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment.  

A claimant seeking benefits under any law administered by the 
Secretary of Veterans Affairs has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  If the 
claim is well grounded, the Secretary is obligated to assist 
a claimant in developing evidence pertaining to the claim.  
38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
there is no duty to assist.  Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Thus, the threshold question for any claim, including one 
filed under the provisions of 38 U.S.C.A. § 1151, is whether 
the claimant has presented a well-grounded claim.  See Elkins 
v. West, supra, at 213, citing Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  See also Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The evidence the claimant must provide must 
be sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet. App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet. App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet. App. 460, 464 (1999).

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 6 Vet. 
App. 14, 16-17 (1993), and Ross v. Derwinski, 3 Vet. 
App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet. App. 
75, 77-78 (1999).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

A review of the evidence in this case reflects that the 
veteran was hospitalized at the Providence VAMC on two 
separate occasions from March to May 1996.  During his first 
period of hospitalization, he was treated for left lower 
extremity ischemia, secondary to a clotted graft which 
eventually necessitated an above-the-knee amputation.  During 
his second period of hospitalization, he was treated for an 
infection of a left groin wound.  He was discharged after 
both hospitalizations with numerous medications for his 
conditions.  Presently, he asserts that he has a dental 
disorder which was caused by the medication prescribed by VA.  
However, the record does not contain any medical evidence to 
show that the veteran has currently been diagnosed with a 
dental disorder or that any claimed dental disorder was 
caused by the medication prescribed by VA.  Accordingly, it 
is the Board's conclusion that the veteran has failed to 
present evidence sufficient to justify a belief by a fair and 
impartial individual that his claim under 38 U.S.C.A. § 1151 
is well grounded, as required by 38 U.S.C.A. § 5107(a) (West 
1991), and therefore, it is denied.  

While the Board does not doubt the sincerity of the veteran's 
contention that the medications prescribed by the Providence 
VAMC resulted in a dental disability, we note that he has not 
met his burden of presenting evidence of a well-grounded 
claim under section 1151 merely by presenting his own 
assertions, or those of his representative on his behalf, 
however strongly they may be felt, because, as lay persons, 
they are not competent to offer medical opinions.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus").  See also Carbino v. 
Gober, 10 Vet. App. 507, 510 (1997), aff'd sub nom. Carbino 
v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  

In closing, the Board notes that in his December 1999 Brief, 
the veteran's representative asserted that, under the Supreme 
Court's ruling in Brown v. Gardner, supra, the element of 
fault was removed from the provisions applicable to claims 
under 38 U.S.C.A. § 1151.  He further maintained that the 
Board should remand the case to the RO for additional 
development, in particular that the veteran be afforded a 
dental examination to measure the extent of the claimed 
disability and to solicit an opinion from the examiner as to 
whether it was as likely as not that the medications 
prescribed for the veteran by VA caused and/or aggravated any 
dental condition present.  

As noted in the Factual Background, the veteran filed his 
claim in November 1997.  Therefore, as set forth in the 
detailed discussion above, his claim must be decided under 
the current, post-October 1, 1997, version of 38 U.S.C.A. 
§ 1151, as enacted in Public Law No. 104-204, and 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault must be demonstrated 
in order for his claim to prevail.  Nevertheless, the Board 
did not need to discuss whether, in fact, such fault was 
demonstrated in the instant case because the veteran did not 
present any medical evidence that he even had a dental 
disorder, and the claim was denied as not well grounded.  

With regard to the assertion that the claim should be 
remanded to the RO for further development, the Board points 
out that the duty to assist a claimant in developing evidence 
pertaining to the claim, as set forth in 38 U.S.C.A. 
§ 5107(a), is only triggered once the claimant has presented 
a well-grounded claim.  Since the veteran has failed to meet 
this burden, there is no duty to assist.  See Epps, Murphy, 
Elkins, Caluza, Morton, supra.  The veteran was adequately 
informed about the evidence required to set forth a well-
grounded claim; therefore, the Board finds that a remand 
would be inappropriate.  

ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for a dental 
disorder, claimed to have resulted from medication prescribed 
by a VA medical facility is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

